Citation Nr: 1545690	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and W.M.



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In correspondence dated in August 2015, the Veteran was notified that the VLJ who conducted the February 2013 Travel Board hearing was no longer employed by the Board, and given the option to schedule another Board hearing.  Significantly, the Veteran was informed that if she did not respond within 30 days of the date of the correspondence, then the Board would assume that she did not want another hearing and proceed with the claims accordingly.  To date, the Veteran has not responded to the August 2015 correspondence; as such, the Board will proceed with the claims accordingly.  

In February 2014 and November 2014, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development of the record. With respect to the issue decided herein, the Board's Remands directed that the Veteran be scheduled for a VA examination to determine the nature and likely etiology of her claimed psychiatric disorder, to include PTSD, depression, anxiety and panic disorder.  Such an examination was conducted in December 2014.  Thus, the Board finds that there has been substantial compliance with its Remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The Board recognizes that its November 2014 Remand also addressed the issue of, "Entitlement to service connection for the claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and panic disorder."  However, in a January 2015 rating decision, the AMC granted entitlement to service connection for PTSD, also claimed as anxiety, depression, panic disorder/attacks, and insomnia, with an evaluation of 30 percent effective August 25, 2010, and an evaluation of 70 percent from December 5, 2014.  As such, the Board finds that this issue has been granted in full and is no longer within the Board's jurisdiction.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosed sleep disorder, claimed as insomnia, separate from her already service-connected PTSD, that is etiologically related to her active service.


CONCLUSION OF LAW

A separate sleep disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, correspondence issued in November 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
With regard to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, VA medical records, private treatment records, and the statements of the Veteran.  Additionally, a VA examination was conducted in December 2014 in connection with the Veteran's claim.  Review of the December 2014 VA examination report reflects that it is adequate for the purpose of adjudicating the claim decided herein.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following an examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran also testified at a February 2013 Travel Board hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of her insomnia.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may substantiate the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that she has a sleep disorder, claimed as insomnia, due to service.  The Board notes that the Veteran is already service-connected for PTSD with a 70 percent disability rating.  

In the present case, in order to prevail under any of the applicable theories of service connection a claimant must establish that she has a current disability for which VA compensation is payable.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  No such current disability is evidenced as to the claimed sleep disorder, which the Veteran has characterized as insomnia.  

The Veteran was provided with a VA PTSD examination in December 2014, at which time she was diagnosed as having PTSD, opioid use disorder, stimulant use disorder, and unspecified depressive disorder.  At the examination, the Veteran explained that it was not until 2010 that she realized that she had PTSD, as she was experiencing anxiety, panic symptoms, and insomnia at that time.  The examination report indicated that the Veteran experienced recurrent distressing dreams in which the content and/or affect of the dream were related to the traumatic event as well as sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  The examiner attributed the Veteran's chronic sleep impairment to her PTSD symptomatology.  The examiner emphasized that the Veteran did not meet the criteria for a diagnosis of insomnia and that her sleep issues were more likely due to PTSD, pain issues, drug use, and psychosocial issues; and that her sleep issues were merely a symptom rather than a separate illness.

To the extent that the Veteran now professes to have a separate sleep disorder, the medical evidence does not indicate that such a diagnosis is warranted.  Indeed, the Board notes that although the Veteran testified at her February 2013 Travel Board hearing that she had "insomnia," she explained her inability to sleep as, "I have nightmares, bad nightmares, and flashbacks.  It's horrible."  Furthermore, the Veteran emphasized that she had not been diagnosed as having sleep apnea.  

As previously discussed, the Veteran is service-connected for a psychiatric disability.  The service-connected psychiatric disability is rated under the General Rating Formula for Mental Disorders, and includes consideration of symptoms such as chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  Therefore, to grant a separate award of service connection for such sleep impairment, or for any other symptoms underlying the Veteran's service-connected psychiatric disability, would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding, in pertinent part, that for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate VA's anti-pyramiding provisions, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions). 

Notwithstanding the rule against pyramiding, the Board recognizes that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that warrant only a single assigned rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  Thus, in determining whether a separate award of service connection is proper in this instance, the Board has relied on the findings of the December 2014 VA examiner, who explicitly found that the Veteran's sleep impairment was actually a symptom of her service-connected psychiatric disability.  

Notably, there is no medical evidence of record suggesting that the Veteran's sleep problems, including those claimed as similar to insomnia, are not a symptom of the service-connected psychiatric disability.  

To the extent that the Veteran contends she has a sleep disorder separate from her service-connected psychiatric disability, while competent to opine on matters within the realm of common medical knowledge, she has not demonstrated the requisite expertise to translate her sleep symptoms into a clinical diagnosis separate from her psychiatric disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Board finds that the Veteran's allegations of a separate sleep disorder, manifested by symptoms similar to insomnia, are outweighed by the probative medical evidence of record.  

The December 2014 VA examiner is a psychologist.  VA examiners are presumed to have the experience and training to diagnose, or rule out, disabilities.  Notably, the VA examiner found that the Veteran's sleep disorder was a part of her service-connected psychiatric disability.  The VA examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart from the Veteran's own assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran has insomnia distinct from her service-connected psychiatric disability.  It follows that there can be no valid claim for service connection in this case.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for service connection for a sleep disorder, claimed as similar to insomnia, is denied.  


ORDER

Entitlement to service connection for the claimed insomnia is denied.  



REMAND

The Veteran also seeks entitlement to service connection for diabetes mellitus, to include as secondary to service-connected PTSD.  Specifically, the Veteran has contended that her diagnosed diabetes mellitus, type I, was either caused or aggravated by her service-connected PTSD.  

This issue was remanded by the Board in November 2014, at which time the Board instructed the AMC to provide the Veteran with a VA examination to determine the likely etiology of her diabetes mellitus, type I.  Specifically, the Board instructed the examiner to provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the current diabetes mellitus had its clinical onset during service or was otherwise related to an event or incident of service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by an acquired psychiatric disorder.  If aggravation was found, then the examiner was instructed to identify the baseline level of severity of the diabetes mellitus to the extent possible. 

Pursuant to the Board's November 2014 Remand, the Veteran was provided with a VA diabetes mellitus examination in December 2014, at which time she was diagnosed as having diabetes mellitus, type I, which was managed by restricted diet as well as more than one insulin injection per day.  However, the examiner opined that the Veteran's diabetes mellitus was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  Specifically, the examiner explained that:

The Veterans STRs are negative for a diagnosis of or treatment for diabetes while on active military duty.  She separated in 1982.  She was not diagnosed with diabetes until about 2005, 23 years after separation.  Type 1 diabetes strikes both children and adults at any age. It comes on suddenly.  Type 1 diabetes (T1D) is an autoimmune disease in which a person's pancreas stops producing insulin.  It occurs when the body's immune system attacks and destroys the insulin-producing cells in the pancreas, called beta cells.  While its causes are not yet entirely understood, scientists believe that both genetic factors and environmental triggers are involved.  Its onset has nothing to do with diet, stress or lifestyle.  There is nothing you can do to prevent Type 1 diabetes.

In the Veteran's July 2015 Post-Remand Brief, her representative argued that the December 2014 VA diabetes mellitus examination was inadequate.  Specifically, the representative contended that the examination report was internally inconsistent; that is, the examiner initially stated that the cause of diabetes mellitus, type I, was unknown, then stated it was thought to be a combination of genetic and environmental triggers, before concluding that it has "nothing to do with diet, stress or lifestyle."  The representative questioned that if scientists suspected that diabetes mellitus, type I, resulted from "both genetic factors and environmental triggers," then how could the examiner, in the next sentence, declare that there was no relationship to "diet, stress, or lifestyle" since these factors would seemingly incorporate the "environmental triggers?"  In addition, the representative argued that the December 2014 examination report was inadequate in that it failed to discuss aggravation.  

The Board agrees.  The development actions requested in the Board's November 2014 remand directives were not fully completed with respect to the issue of entitlement to service connection for diabetes mellitus, type I.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

As discussed by the Veteran's representative, the December 2014 VA examiner did not address the issue of aggravation, as specifically directed by the Board's remand directives.  In addition, while the examiner suggested that "both genetic factors and environmental triggers are involved" in the causation of diabetes mellitus, type II, she did not adequately explain why the Veteran's service-connected PTSD symptoms would not be considered "environmental triggers."  Accordingly, the opinion is inadequate and a remand is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the author of the December 2014 VA diabetes mellitus examination report; or, if that examiner is unavailable, then from another examiner of appropriate expertise.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with rendering the addendum opinion.  The addendum opinion must indicate that the claims file was reviewed.

After reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed diabetes mellitus, type I, had its clinical onset during service or is otherwise related to an event or incident of service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include the Veteran's service-connected PTSD.

If aggravation is found, then the examiner should identify the baseline level of severity of the diabetes mellitus to the extent possible. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  In providing the rationale, the examiner must discuss whether PTSD symptomatology serves as an environmental trigger for the diabetes mellitus.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the requested opinion cannot be provided without resorting to mere speculation, then the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


